Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 8/9/21 has been considered.
Oath/Declaration
	Oath/Declaration filed on 8/9/21 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the LEE et al. (U.S. Patent Publication No. 2017/0103948) in view of Sandhu et al. (U.S. Patent No. 5,344,792). 
	Referring to figures 1-21, LEE et al. teaches a method of forming a semiconductor device, the method comprising:
	Forming an opening (CH) in the first dielectric layer (132) to expose the source/drain regions (120) under the dielectric layer (132), in the opening exposing the first sidewall of the dielectric layer, see figure 9);  
	Selectively forming a silicide material (140) at a bottom of the opening (CH) on the source/drain region (120), the source/drain region (12) is covered by the silicide material (140), and the first sidewalls of the dielectric layer (132) are exposed by the silicide material (see figures 1b-2b, 10a) and
	filling the openings (CH) with a conductive material (130/150/160, see figure 16). 
	Regarding to claim 17, a method of forming a semiconductor device, the method comprising: 
	forming a gate structure (DGS) over a fin (FA);
	forming source/drain regions (120) disposed over the fin (FA) on opposing sides of the gate structure (DGS, see figure 4);  
	forming a dielectric layer (132) over the fin around the gate structure;  
	forming openings (CH) in the first dielectric layer (132) to expose the source/drain regions (120, see figure 9);  
	forming a silicide material (140) at bottoms of the openings on the source/drain regions (120), wherein the process covers the source/drain regions (120) with the silicide material (140) but expose the first dielectric layer (132, see figures 1b-2b, 10a) and
	filling the openings (CH) with a conductive material (130/150/160, see figure 16). 
	However, the reference does not clearly teach forming the  silicide layer by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein an RF source for the PECVD process is turned on and off periodically/alternately during the PECVD process, adjusting an average energy of plasmas of the PECVD process by adjusting an ON-time and an OFF-time in a cycle of the PECVD process, wherein the ON-time is a first duration of the cycle of the PECVD process during which the RF source is turned on, and the OFF-time is a second duration of the cycle of the PECVD process during which the RF source is turned off, the silicide material is titanium  silicide. 
	Sandhu et al. teaches forming the  silicide layer by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein an RF source for the PECVD process is turned on and off periodically/alternately during the PECVD process (see col. 4, lines 2+, meeting claims 12, 17), adjusting an average energy of plasmas of the PECVD process by adjusting an ON-time and an OFF-time in a cycle of the PECVD process, wherein the ON-time is a first duration of the cycle of the PECVD process during which the RF source is turned on, and the OFF-time is a second duration of the cycle of the PECVD process during which the RF source is turned off (see col. 4, lines 3+, meeting claims 14-15,).  And Pritchard et al. teaches selectively forming the silicide material (146) at the bottom of the opening by PECVD process (see figure 1M).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions by using PECVD process in LEE et al. as taught by Sandhu et al. because the process is known in the semiconductor art to provide good adhesion and good step coverage and adequate electrical properties to achieve desired film characteristics (see col. 3, lines 26-34).
	Regarding to claims 13, 20 before filling the openings, converting an upper portion of the silicide material into a self-aligned barrier layer, wherein sidewalls of the openings (CH) are free of the self-aligned barrier layer (150a, see paragraph# 153-155, meeting claim 20). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the LEE et al. (U.S. Patent Publication No. 2017/0103948) in view of Sandhu et al. (U.S. Patent No. 5,344,792) as applied to claims 12-15, 17, 20 above in view of Miyamoto (U.S. Patent No. 5,747,384).
	LEE et al. in view of Sandhu et al. and Pritchard et al. teaches a method of forming a silicide layer.  However, the reference does not clearly teach forming silicide regions by using hydrogen and titanium tetrachloride in PECVD process, wherein a ratio between flow rate of hydrogen and flow rate of titanium tetrachloride is smaller than about 2
	Miyamoto teaches forming silicide regions by using hydrogen and titanium tetrachloride  in PECVD process, wherein a ratio between flow rate of hydrogen and flow rate of titanium tetrachloride is smaller than about 2 (see col. 7, lines 1-40, meeting claim 19).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions by using PECVD process in LEE et al. as taught by Miyamoto because the process is known in the semiconductor art to provide good coverage over a surface of the substrate and without damage to the substrate (see col. 2, lines 42-47).

Claims 12-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Adusumilli et al. (U.S. Patent Publication No. 2017/0278747) in view of Sandhu et al. (U.S. Patent No. 5,344,792).
	Referring to figures 1-11, Adusumilli et al. teaches a method of forming a semiconductor device, the method comprising: 
	forming openings (42) in the first dielectric layer (26/28/40) to expose the source/drain regions (32/34) under the dielectric layer (26/28/40), the opening exposing first sidewalls of the dielectric layer (26/28/40);  
	selectively forming silicide regions (44) at a bottom of the openings on the source/drain regions (32/34) (see paragraph# 47), the source/drain region (32/34) is covered by the silicide material (44), and the first sidewalls of the dielectric layer (26/28/40) are exposed by the silicide material (44, see figure 5) and 
	filling the openings (42) with an electrically conductive material (48, see figure 6). 
	However, the reference does not clearly teach forming the  silicide layer by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein an RF source for the PECVD process is turned on and off periodically/alternately during the PECVD process, adjusting an average energy of plasmas of the PECVD process by adjusting an ON-time and an OFF-time in a cycle of the PECVD process, wherein the ON-time is a first duration of the cycle of the PECVD process during which the RF source is turned on, and the OFF-time is a second duration of the cycle of the PECVD process during which the RF source is turned off, the silicide material is titanium  silicide. 
	Sandhu et al. teaches forming the  silicide layer by performing a plasma-enhanced chemical vapor deposition (PECVD) process, wherein an RF source for the PECVD process is turned on and off periodically/alternately during the PECVD process (see col. 4, lines 2+, meeting claims 12, 17), adjusting an average energy of plasmas of the PECVD process by adjusting an ON-time and an OFF-time in a cycle of the PECVD process, wherein the ON-time is a first duration of the cycle of the PECVD process during which the RF source is turned on, and the OFF-time is a second duration of the cycle of the PECVD process during which the RF source is turned off (see col. 4, lines 3+, meeting claims 14-15,).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions by using PECVD process in LEE et al. as taught by Sandhu et al. because the process is known in the semiconductor art to provide good adhesion and good step coverage and adequate electrical properties to achieve desired film characteristics (see col. 3, lines 26-34).
	Regarding to claims 13, 20 before filling the openings, converting an upper portion of the silicide material into a self-aligned barrier layer, wherein sidewalls of the openings (CH) are free of the self-aligned barrier layer (150a, see paragraph# 153-155, meeting claim 20). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (U.S. Patent Publication No. 2017/0278747) in view of Sandhu et al. (U.S. Patent No. 5,344,792) as applied to claims 12-15, 17, 20 above in view of Miyamoto (U.S. Patent No. 5,747,384).
	Adusumilli et al. in view of Sandhu et al. teaches a method of forming a silicide layer.  However, the reference does not clearly teach forming silicide regions by using hydrogen and titanium tetrachloride in PECVD process, wherein a ratio between flow rate of hydrogen and flow rate of titanium tetrachloride is smaller than about 2
	Miyamoto teaches forming silicide regions by using hydrogen and titanium tetrachloride  in PECVD process, wherein a ratio between flow rate of hydrogen and flow rate of titanium tetrachloride is smaller than about 2 (see col. 7, lines 1-40, meeting claim 19).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form silicide regions by using PECVD process in LEE et al. as taught by Miyamoto because the process is known in the semiconductor art to provide good coverage over a surface of the substrate and without damage to the substrate (see col. 2, lines 42-47).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,690. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:

Present Invention (17/397,206)
Patent (11,107,690)
1
1, 17
2
1
3
2, 20
4
21, 26
5
20
6
 (see Chen et al. 2015/0228793, figures 2-5, paragraphs# 37, 71)
7
5
8
5
9
6
10
7
11
8, 9
12
1, 17
13
20
14
18
15
18
16
24
17
1, 17
18
1
19
6, 7
20
21

The features of claims of the present application are covered by the claims of the U.S. Patent No. 11,107,690 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. 
Therefore, the instant claims are within the scoped of the cited prior art claims. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893